912 A.2d 1259 (2007)
189 N.J. 99
In the Matter of Edward F. MITCHELL, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 5, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-198, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that EDWARD F. MITCHELL of TOMS RIVER, who was admitted to the bar of this State in 1998, and who has been temporarily suspended from the practice of law since September 21, 2005, should be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed about the status of a matter or to promptly comply with requests for information), RPC 1.16(d) (on termination of representation, failure to protect a client's interests), RPC 8.4(b) (criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And EDWARD F. MITCHELL having failed to appear on the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that EDWARD F. MITCHELL be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
*1260 ORDERED that be EDWARD F. MITCHELL hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 governing disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.